ACCEPTED
                                                                                             09-17-00149-CR
                                                                                  NINTH COURT OF APPEALS
                                                                                         BEAUMONT, TEXAS
                                                                                          12/13/2017 3:38 PM
                                                                                      CAROL ANNE HARLEY
                                                                                                      CLERK

                                 NO. 09-17-00149-CR

JERROLD JOSEPH WINWARD                       §   IN THE COURT OF APPEALS
                                                                 FILED IN FOR
                                                                  9th COURT OF APPEALS
                                             §                        BEAUMONT, TEXAS
V.                                           §   THE NINTH      DISTRICT     OF TEXAS,
                                                                  12/13/2017 3:38:04 PM
                                             §                      CAROL ANNE HARLEY
                                                                           Clerk
THE STATE OF TEXAS                           §   AT BEAUMONT, TEXAS
           ____________________________________________________

                          STATE’S MOTION FOR                 FILED IN
                                                      9th COURT OF APPEALS
                   EXTENSION OF TIME TO FILE BRIEF BEAUMONT, TEXAS
           ____________________________________________________
                                                      12/13/2017 3:38:04 PM
                                                                    CAROL ANNE HARLEY
TO THE HONORABLE JUSTICES OF THE COURT OF                                Clerk
                                                                   APPEALS:

         COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned cases. The State would respectfully show the Court the following:

         1. On April 7, 2017, the appellant entered a plea of guilty of driving while

intoxicated-subsequent offense and the court assessed his punishment at

imprisonment for twelve years.

         2. On April 7, 2017, the appellant filed notice of appeal.

         3. On November 13, 2017, the appellant filed his brief in this Court.

         4. The State’s brief is due December 13, 2017.

         5. The State has not previously requested an extension of time to file its

brief.


                                            1
      6. The State hereby requests a 30-day extension of time to file its brief, until

January 12, 2017.

      7. Good cause exists for the requested extension of time, for the following

reasons:

            In the past thirty days, the undersigned counsel for the State has
      been required to prepare and file the State’s brief in Ex parte Elizabeth
      Ann Garrels, No. PD-0710-17; the State’s answer to application for
      post-conviction writ of habeas corpus in Ex parte Nicole Nadra
      Baukus, Cause No. 12-06-07085-CR-(1); and the State’s brief in Galen
      Dwayne Baugus v. The State of Texas, Cause No. 09-16-00495-CR.

             Further, the undersigned counsel is assigned to represent the
      State in Montgomery County’s misdemeanor expunction cases, and has
      been required to attend to duties pursuant to that assignment.

           Further, our office was closed November 23rd and 24th for the
      Thanksgiving holiday.

     Consequently, counsel has not had sufficient time to prepare an
adequate State’s brief in this case.




                                          2
      THEREFORE, the State requests an extension of time to file its brief until

January 12, 2017, in this case.

                                                    Respectfully submitted,

                                                    BRETT W. LIGON
                                                    District Attorney
                                                    Montgomery County, Texas


                                                    /s/ Brent Chapell
                                                    BRENT CHAPELL
                                                    Assistant District Attorney
                                                    Montgomery County, Texas
                                                    S.B.T. No. 24087284
                                                    207 W. Phillips, Second Floor
                                                    Conroe, Texas 77301
                                                    (936) 539-7800
                                                    E-mail:brent.chapell@mctx.org


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion is being

sent by e-mail to Heather E. Hoblit, attorney for the appellant, at

h.e.hoblit@hoblitlaw.com, on the date of the filing of the original with the Clerk of

this Court.


                                                    /s/ Brent Chapell
                                                    BRENT CHAPELL
                                                    Assistant District Attorney
                                                    Montgomery County, Texas


                                         3